Case 2:18-cv-05664-RGK-SK Document 32 Filed 12/10/18 Page 1 of 1 Page ID #:150




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES − GENERAL

 Case No.     2:18−cv−05664−RGK−SK                                  Date   12/10/2018
 Title        KUEN HWA TRAFFIC INDUSTRIAL CO. V. DNA MOTOR, INC.

 Present : The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
        Sharon Williams             Sandra MacNeil           N/A
          Deputy Clerk          Court Reporter / Recorder  Tape No.

      Attorneys Present for Plaintiffs:           Attorneys Present for Defendants:
      Theodore Lee                                Christopher Lee




Proceedings:        SCHEDULING CONFERENCE

    Case called. Court and counsel confer. The Scheduling Conference is held and the
Court sets the following dates:

      Jury Trial (Est. 5−7 days):                August 6, 2019 at 09:00 AM
      Pretrial Conference:                       July 22, 2019 at 09:00 AM
      Motion Cut−Off Date (last day to file):    May 22, 2019
      Discovery Cut−Off Date:                    May 8, 2019

     Last day to motion the Court to add parties or amend complaint is 2/1/2019. Counsel
inform the Court that they have selected settlement option number 2.

      IT IS SO ORDERED.
                                                                                        :02
                                                                 Initials of Preparer: sw

cc:      ADR UNIT




 CV−90                             − CIVIL MINUTES−GENERAL −                       Page 1 of 1
